Exhibit 10.98
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) dated as of February 16, 2009,
between FOSTER WHEELER USA CORPORATION, a Delaware corporation having a
principal place of business in Houston, Texas (the “Company”), and W. TROY RODER
(the “Executive”).
     WHEREAS, the Executive currently is employed by the Company as President
and CEO, and the Executive and the Company desire to continue their employment
relationship on the terms and conditions set forth herein;
     ACCORDINGLY, the Company and the Executive hereby agree as follows:

1.   Employment, Duties and Acceptance.

     1.1 Employment, Duties. The Company hereby agrees to employ the Executive
for the Term (as defined in Section 2.1), to render exclusive and full-time
services to the Company and the Parent (as defined in Section 4.3.1), in the
capacity of President and CEO of the Company and to perform such other duties
(including service as a director or officer of any affiliate of the Company if
elected) as may be assigned by the Chief Executive Officer of the Parent;
provided, however, that the Executive may participate in civic, charitable,
industry, and professional organizations to the extent that such participation
does not materially interfere with the performance of Executive’s duties
hereunder. For the avoidance of doubt, the Executive is employed by the Company
and does not have an employment relationship with the Parent.
     1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the Company’s interests.
     1.3 Fiduciary Duties to the Company. Executive acknowledges and agrees that
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of the Company and to do no act which would,
directly or indirectly, injure the Company’s business, interests, or reputation.
It is agreed that any direct or indirect interest in, connection with, or
benefit from any outside activities, particularly commercial activities, which
interest might in any way adversely affect Company, involves a possible conflict
of interest. In keeping with Executive’s fiduciary duties to the Company,
Executive agrees that Executive shall not knowingly become involved in a
conflict of interest with the Company, or upon discovery thereof, allow such a
conflict to continue. Moreover, Executive shall not engage in any activity which
might involve a possible conflict of interest without first obtaining approval
in accordance with the Company’s policies and procedures.
     1.4 Location. The duties to be performed by the Executive hereunder shall
be performed primarily at the Company’s offices in Houston, Texas, subject to
reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company. The Executive shall keep a
residence within reasonable daily commute of the Houston, Texas area throughout
the Term.

 



--------------------------------------------------------------------------------



 



     1.5 Transfer of Employment Within the Affiliated Group. Nothing contained
herein shall be construed to preclude the transfer of Executive’s employment to
another affiliated entity of the Company (“Subsequent Employer”) at any time
during the Term and no such transfer shall be deemed to be a termination of
employment for purposes of Section 4 hereof; provided, however, that, effective
with such transfer, all of the Company’s obligations hereunder shall be assumed
by and be binding upon, and all of the Company’s rights hereunder shall be
assigned to, such Subsequent Employer and the defined term “Company” as used
herein shall thereafter be deemed amended to mean such Subsequent Employer.
Notwithstanding the foregoing, the Company shall remain guarantor (and be
jointly liable) on all financial obligations under this Agreement following such
transfer or transfers. Except as otherwise provided above, all of the terms and
conditions of this Agreement, including without limitation, Executive’s rights
and obligations, shall remain in full force and effect following such transfer
of employment.

2.   Term of Employment.

     2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence the date first set forth above (the “Effective Date”),
and shall end on the date on which the Term is terminated pursuant to Section 4.

3.   Compensation; Benefits.

     3.1 Salary. As compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay to the Executive during the Term a
base salary, payable in arrears, at the initial annual rate of Five Hundred
Thousand Dollars ($500,000) (the “Base Salary”). On each anniversary of the
Effective Date or such other appropriate date during each year of the Term when
the salaries of executives at the Executive’s level are normally reviewed, the
Company, and/or the Compensation Committee of the Parent’s Board of Directors
(the entire Board of Directors, the “Board”; the Compensation Committee of the
Board, the “Committee”) as necessary or appropriate to comply with company
policy, applicable law, or exchange listing requirements, shall review the Base
Salary and determine if, and by how much, the Base Salary should be increased;
provided, however, the Base Salary under this Agreement, including as
subsequently adjusted upwards, may not be decreased thereafter without the
written consent of Executive, except for across-the-board changes for executives
at the Executive’s level. All payments of Base Salary or other compensation
hereunder shall be less such deductions or withholdings as are required by
applicable law and regulations.
     3.2 Bonus. Executive shall be eligible to participate, as determined by the
Company, and/or the Committee as necessary or appropriate to comply with company
policy, applicable law, or exchange listing requirements, in the Company’s
annual cash incentive bonus program as in effect from time to time for
executives at the Executive’s level (the “Bonus Program”). The Executive shall
be eligible for an annual cash incentive bonus at a target opportunity of eighty
percent (80%) of Base Salary (up to a maximum opportunity of one hundred sixty
percent (160%) of Base Salary) based upon the achievement of certain business
unit objectives established in advance by the Company, and/or the Committee as
necessary or appropriate to comply with company policy, applicable law, or
exchange listing requirements (the “Annual Bonus”). The actual amount of any
Annual Bonus shall be determined by and in accordance with the terms of the
Company’s then-current Bonus Program and the Executive shall have no absolute
right to an Annual Bonus in any year.
     3.3 Long-Term Incentive. Executive shall be eligible for annual equity
awards at a level that is competitive with market practices for Executive’s
position, as reasonably determined the Company, and/or the Committee as
necessary or appropriate to comply with company policy, applicable law, or
exchange listing requirements, under the Company’s equity award plan covering
executives at the

2



--------------------------------------------------------------------------------



 



Executive’s level, as in effect from time to time. In addition, Executive will
receive on a date designated by the Committee or its designee during the first
open trading window subsequent to the effectiveness of this Agreement (known as
the “Grant Date”) the following:
          3.3.1 Restricted Stock Unit Grant. A grant of a number of restricted
stock units which will be payable in shares of common stock of the Parent
(“Common Stock”) with an economic value as of the Grant Date equal to
approximately $275,000 (the “Restricted Stock Units”). The Restricted Stock
Units will be granted under the Parent’s Omnibus Incentive Plan. The Restricted
Stock Units will be issued on the Grant Date. For purposes of this Subsection
3.3.1, the determination of the number of Restricted Stock Units to be granted
to Executive shall be consistent with the methodology used for valuing
restricted stock units granted to employees which has been approved and adopted
by the Committee.
          3.3.2 Stock Option Grant. A grant of a number of stock options to
purchase shares of Common Stock with an economic value as of the Grant Date
equal to approximately $275,000 (the “Options”). The Options will be granted
under the Parent’s Omnibus Incentive Plan and for purposes of such Omnibus
Incentive Plan:
               (i) the Options will be Nonqualified Stock Options;
               (ii) the exercise price will be equal to the greater of Fair
Market Value of a share of Common Stock or par value of a share of Common Stock
as defined under the terms of the Parent’s Omnibus Incentive Plan on the Grant
Date; and
               (iii) the Expiration Date will be December 31, 2013.
The Options will be issued on the Grant Date. For purposes of this Subsection
3.3.2, the determination of the number of Options to be granted to Executive
shall be consistent with the methodology used for valuing stock options granted
to employees that has been approved and adopted by the Committee.
          3.3.3 Vesting. With respect to the Restricted Stock Units and the
Options issued on the Grant Date, one-third of both the Restricted Stock Units
and the Options will vest on December 31, 2009, another third will vest on
December 31, 2010, and the remaining one-third will vest on December 31, 2011,
provided that the Executive is still employed on such dates, subject to the
provisions of Section 4 of this Agreement.
          3.3.4 Grant Agreements. The Restricted Stock Units and Options will be
governed by separate agreements, and in the event of any inconsistency between
such separate agreements and the terms of this Agreement (including, but not
limited to this Agreement’s Section 4), this Agreement shall govern and control.
For avoidance of doubt, nothing in the preceding sentence shall be construed to
limit the application of any provision of such separate agreements that
expressly refers to and incorporates a provision of this Agreement.
     3.4 Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive’s services under this Agreement,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.

3



--------------------------------------------------------------------------------



 



     3.5 Vacation. During the Term, the Executive shall be entitled to an annual
paid vacation or paid time off (“PTO”) period or periods in accordance with the
applicable vacation or PTO policy as in effect from time to time.
     3.6 Employee Pension and Health and Welfare Plans. During the Term, the
Executive shall be entitled to participate in those defined benefit, defined
contribution, group insurance, medical, dental, disability and other benefit
plans of the Company as from time to time in effect and on a basis no less
favorable than any other executive at the Executive’s level.
     3.7 Perquisites. During the Term, the Executive shall be provided by the
Company with the following perquisites:
          3.7.1 an annual physical examination;
          3.7.2 an annual automobile allowance based upon the current Company
policy; and
          3.7.3 home office equipment and associated services for business use
in Executive’s homes not to exceed $5,000 per year (which amount includes any
applicable gross-up for any taxes due for such payment).
     3.8 Retention Bonus. The Company shall pay to the Executive within five (5)
days of the Effective Date a retention bonus in the amount of Five Hundred
Thousand Dollars ($500,000.00) (the “Retention Bonus”). If the Company
terminates the Executive for Cause (as defined below) or if the Executive
terminates employment with the Company other than with Good Reason (as defined
below), in either event before the thirty-six (36) month anniversary of the date
first above written, the Executive shall repay to the Company, within thirty
(30) days of his Termination Date (as defined below), the net, after-tax amount
of the Retention Bonus on a pro rata basis based upon the number of whole months
(as rounded) from the date first above written to the Termination Date divided
by 36.
     3.9 Harvard AMP Program. The Company will bear the cost of the Executive
attending Harvard University’s AMP Program during the fall of 2009, including
tuition, room, board, and books. The Executive will continue to receive his
compensation and benefits under this Agreement while so attending the AMP
Program.

4.   Termination.

     4.1 Termination Events.
          4.1.1 Executive’s employment and the Term shall terminate immediately
upon the occurrence of any of the following:
               (i) Death: the death of the Executive;
               (ii) Disability: the physical or mental disability of the
Executive, whether totally or partially, such that with or without reasonable
accommodation the Executive is unable to perform the Executive’s material
duties, for a period of not less than one hundred and eighty (180) consecutive
days; or
               (iii) For Cause By the Company: notice of termination for
“Cause”. As used herein, “Cause” means:

4



--------------------------------------------------------------------------------



 



                    (A) conviction of a felony;
                    (B) actual or attempted theft or embezzlement of Company
assets;
                    (C) use of illegal drugs;
                    (D) material breach of the Agreement that the Executive has
not cured within thirty (30) days after the Company has provided the Executive
notice of the material breach which shall be given within sixty (60) days of the
Company’s knowledge of the occurrence of the material breach;
                    (E) commission of an act of moral turpitude that in the
judgment of the Parent’s Board can reasonably be expected to have an adverse
effect on the business, reputation or financial situation of the Company and/or
the Parent and/or the ability of the Executive to perform the Executive’s
duties;
                    (F) gross negligence or willful misconduct in performance of
the Executive’s duties;
                    (G) breach of fiduciary duty to the Company;
                    (H) willful refusal to perform the duties of Executive’s
titled position; or
                    (I) a material violation of the Foster Wheeler Code of
Business Conduct and Ethics.
               (iv) Rejection of Reassignment: a refusal by the Executive to
accept a position as Executive Vice President, Corporate Development, with the
Parent with his principle place of business in Clinton, New Jersey. A
termination under such circumstances shall not constitute a termination under
either 4.1.2 or 4.1.3 below.
          4.1.2 For Good Reason By the Executive: The Executive may immediately
resign the Executive’s position for Good Reason and, in such event, the Term
shall terminate. As used herein, “Good Reason” means, a material negative change
in the employment relationship without the Executive’s consent, as evidenced by
the occurrence of any of the following:
               (i) material diminution in title, duties, responsibilities or
authority;
               (ii) reduction of Base Salary and benefits except for
across-the-board changes for executives at the Executive’s level;
               (iii) exclusion from executive benefit/compensation plans;
               (iv) relocation of the Executive’s principal business location by
the Company of greater than fifty (50) miles (other than a relocation from
Houston to New Jersey to fulfill a senior executive position with the Parent);
               (v) material breach of the Agreement by the Company; or

5



--------------------------------------------------------------------------------



 



               (vi) resignation in compliance with securities/corporate
governance applicable law (such as the US Sarbanes-Oxley Act) or rules of
professional conduct specifically applicable to such Executive.
For each event described above in this Section 4.1.2, the Executive must notify
the Company within ninety (90) days of the occurrence of the event and the
Company shall have thirty (30) days after receiving such notice in which to
cure.
          4.1.3 Without Cause By the Company: The Company may terminate the
Executive’s employment thirty (30) days following notice of termination without
Cause given by the Company and, in such event, the Term shall terminate. During
such thirty (30) day notice period, the Company may require that the Executive
cease performing some or all of the Executive’s duties and/or not be present at
the Company’s offices and/or other facilities.
          4.1.4 Without Good Reason By the Executive: The Executive may
voluntarily resign the Executive’s position effective thirty (30) days following
notice to the Company of the Executive’s intent to voluntarily resign without
Good Reason and, in such event, the Term shall terminate. During such thirty
(30) day notice period, the Company may require that the Executive cease
performing some or all of the Executive’s duties and/or not be present at the
Company’s offices and/or other facilities.
          4.1.5 Definition of Termination Date. The date upon which Executive’s
employment and the Term terminate pursuant to this Section 4.1 shall be the
Executive’s “Termination Date” for all purposes of this Agreement.
     4.2 Payments Upon a Termination Event.
          4.2.1 Entitlements Upon Termination For Any Reason. Following any
termination of the Executive’s employment, the Company shall pay or provide to
the Executive, or the Executive’s estate or beneficiary, as the case may be:
               (i) Base Salary earned through the Termination Date;
               (ii) the balance of any awarded (i.e., the amount and payment of
the specific award has been fully approved, including, where applicable, by the
Committee) but as yet unpaid, Annual Bonus or other incentive awards for any
calendar year prior to the calendar year during which the Executive’s
Termination Date occurs; provided, however, if the Executive’s employment is
terminated by the Company for Cause, such Annual Bonus or incentive award, even
if awarded, shall be immediately forfeited if permitted under the law of the
State in which the Executive resides;
               (iii) a payment representing the Executive’s accrued but unused
vacation;
               (iv) any vested, but not forfeited benefits on the Termination
Date under the Company’s employee benefit plans in accordance with the terms of
such plans; and
               (v) any benefit continuation and conversion rights to which the
Executive is entitled under the Company’s employee benefit plans.
          4.2.2 Payments Upon Involuntary Termination by the Company Without
Cause or Voluntary Termination of the Executive with Good Reason. Following a
termination by the

6



--------------------------------------------------------------------------------



 



Company without Cause or by the Executive for Good Reason, the Company shall pay
or provide to the Executive in addition to the payments in Section 4.2.1 above:
               (i) Base Salary at the rate in effect on the Termination Date and
continuing for eighteen (18) months thereafter, payable at the same intervals at
which active employees at the Executive’s level are paid;;
               (ii) Two (2) payments, the first in an amount equal to one
hundred percent (100%) of the Executive’s annual cash incentive bonus payment at
target, and the second in an amount equal to fifty percent (50%) of the
Executive’s annual cash incentive bonus payment at target, the first of such
payments being payable in the first year following the Termination Date at the
same time that the Company pays annual cash incentive bonuses to its active
employees pursuant to its then current Bonus Program (or, if no payment to its
active employees is made in the relevant year, at the time that such bonuses
normally would be scheduled to be paid) and the second being payable at the same
time in the second year following the Termination Date;
               (iii) eighteen (18) months of continued health and welfare
benefit plan coverage following the Termination Date (excluding any additional
vacation accrual or sick leave) at active employee levels, if and to the extent
the Executive was participating in any such plans on the Termination Date,
provided that the Executive remits monthly premiums for the full cost of any
health benefits;
               (iv) a cash payment each month during the eighteen-month period
following the Termination Date equal to the full monthly premium for the medical
and health benefits described in clause (iii) above minus the active employee
cost of such coverage, such full monthly premium to be grossed-up by the Company
for any applicable income taxes;
               (v) except as prohibited by law, immediate removal of transfer
and other restrictions from all shares of capital stock of the Parent registered
in the Executive’s name;
               (vi) full and immediate vesting of all stock options to purchase
shares of capital stock of the Parent, restricted stock and restricted stock
units; and
               (vii) executive level career transition assistance services by a
firm selected by the Executive and approved by the Company in an amount not to
exceed $8,000 in the aggregate (which amount includes any applicable gross-up
for any taxes due for such payment).
Notwithstanding any other provision of this Agreement, as consideration for the
pay and benefits that the Company shall provide the Executive pursuant to this
Section 4.2.2, the Executive shall provide the Company an enforceable waiver and
release agreement in a form that the Company normally requires.
     4.3 Change of Control.
          4.3.1 Definitions.
               (i) Affiliated Company. For purposes of this Agreement,
“Affiliated Company” means any company, directly or indirectly, controlled by,
controlling or under common control with the Parent.

7



--------------------------------------------------------------------------------



 



               (ii) Change of Control. For the purpose of this Agreement, a
“Change of Control” shall mean:
                    (A) The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Parent where such acquisition causes such Person to
own 20% or more of the combined voting power of the then outstanding voting
securities of the Parent entitled to vote generally in the election of directors
(the “Outstanding Parent Voting Securities”), provided, however, that for
purposes of this subparagraph (A), the following acquisitions shall not be
deemed to result in a Change of Control: (I) any acquisition directly from the
Parent or any corporation or other legal entity controlled, directly or
indirectly, by the Parent, (II) any acquisition by the Parent or any corporation
or other legal entity controlled, directly or indirectly, by the Parent,
(III) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Parent or any corporation or other legal entity controlled,
directly or indirectly, by the Parent or (IV) any acquisition by any corporation
pursuant to a transaction that complies with clauses (I), (II) and (III) of
subparagraph (C) below; and provided, further, that if any Person’s beneficial
ownership of the Outstanding Parent Voting Securities reaches or exceeds 20% as
a result of a transaction described in clauses (I) or (II) above, and such
Person subsequently acquires beneficial ownership of additional voting
securities of the Parent, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or more of the Outstanding Parent
Voting Securities; or
                    (B) Individuals who, as of the date hereof, constitute the
Parent’s Board of Directors (such Board of Directors, the “Board”; such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
                    (C) The approval by the shareholders of the Parent of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Parent (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(I) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Parent Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Parent or all or
substantially all of the Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Parent Voting
Securities, (II) no Person (excluding any (1) corporation owned, directly or
indirectly, by the beneficial owners of the Outstanding Parent Voting Securities
as described in subclause (I) immediately preceding, or (2) employee benefit
plan (or related trust) of the Parent or such corporation resulting from such
Business Combination, or any of their respective subsidiaries) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then

8



--------------------------------------------------------------------------------



 



outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (III) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
                    (D) approval by the shareholders of the Parent of a complete
liquidation or dissolution of the Parent.
               (iii) Change of Control Period. For purposes of this Agreement,
the “Change of Control Period” shall mean the period commencing on the date of a
Change of Control and ending on the twenty-fourth (24th) month anniversary of
such date.
               (iv) Parent. For purposes of this Agreement, “Parent” shall mean
Foster Wheeler AG, a Swiss corporation.
               (v) Recent Annual Bonus. For purposes of this Agreement, a
“Recent Annual Bonus” shall mean a prior year’s Annual Bonus in cash equal to at
least the highest “annual short-term incentive award” (as such terminology is
defined in the Foster Wheeler Annual Executive Short-Term Incentive Plan)
received by the Executive under the Foster Wheeler Annual Executive Short-Term
Incentive Plan, or any comparable bonus under any predecessor or successor plan,
including any bonus or portion thereof that has been awarded but deferred, for
the last three full fiscal years prior to the Start Date. Notwithstanding
anything to the contrary, in the event that during any three year look-back
period above, any annual bonus paid and received by Executive under the Foster
Wheeler Annual Executive Short-Term Incentive Plan (or any respective
predecessor annual incentive plan) was paid by a Foster Wheeler affiliate other
than the Company, then any such annual bonus paid by either the Company or any
other Foster Wheeler affiliate during the three-year look-back period shall be
deemed to be paid by the Company for purposes of this computation.
               (vi) Start Date. For purposes of this Agreement, “Start Date”
shall mean the first date of the Change of Control Period. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (A) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(B) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Start Date” shall mean the date
immediately prior to the Termination Date.
          4.3.2 Obligations of the Company upon Executive’s Voluntary
Termination with Good Reason or the Company’s Involuntary Termination of
Executive Without Cause (Other Than for Death or Disability) During Change of
Control Period. If, during the Change of Control Period, the Company terminates
the Executive’s employment without Cause (other than for death or Disability) or
the Executive terminates the Executive’s employment for Good Reason, the Company
shall pay or provide to the Executive the following:
               (i) Accrued Obligations. the sum of (I) the Executive’s Annual
Base Salary through the Termination Date to the extent not theretofore paid,
(II) the product of (1) the higher of: (a) any Recent Annual Bonus, and (b) the
Annual Bonus paid or payable, including any bonus or portion thereof which has
been earned but deferred (and annualized for any fiscal year consisting of less

9



--------------------------------------------------------------------------------



 



than twelve full months or during which the Executive was employed for less than
twelve full months), for the most recently completed fiscal year during the
Change of Control Period, if any (such higher amount being referred to as the
“Highest Annual Bonus”) and (2) a fraction, the numerator of which is the number
of days in the current fiscal year through the Termination Date, and the
denominator of which is 365, and (III) any compensation previously deferred by
the Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case described in this Section 4.3.2(i) to the
extent not theretofore paid (the sum of the amounts described in subclauses (I),
(II) and (III), (the “Accrued Obligations”), all in a lump sum in cash within
30 days following the Termination Date;
               (ii) Base Salary. Base Salary at the rate in effect on the
Termination Date and continuing for thirty (30) months thereafter, payable at
the same intervals at which active employees at the Executive’s level are paid;
               (iii) Bonus. three (3) payments, the first two each in an amount
equal to one hundred percent (100%) of the Executive’s annual cash incentive
bonus payment at target, and the third in an amount equal to fifty percent (50%)
of the Executive’s annual cash incentive bonus payment at target, the first and
second of such payments being payable in each of the first and second years
following the Termination Date at the same time that the Company pays annual
cash incentive bonuses to its active employees pursuant to its then current
Bonus Program (or, if no payment to its active employees is made in the relevant
year, at the time that such bonuses normally would be scheduled to be paid) and
the third being payable at the same time in the third year following the
Termination Date;
               (iv) Payment of Equity Awards. payment for any shares of
restricted common shares issued under the Company’s or an Affiliated Company’s
Omnibus Incentive Plan or any other plan (whether or not vested), to the extent
such shares are tendered to the Company or an Affiliated Company, as applicable,
by the Executive within 20 days after the Termination Date, at a price per share
equal to the highest of (I) the market price on the NASDAQ Stock Market LLC of a
common share of the Parent at the close of business on the date of such tender,
(II) the highest price paid for a common share of the Parent in any Change of
Control transaction occurring on or after the Start Date, or (III) the market
price on the NASDAQ Stock Market LLC of a common share of the Parent at the
close of business on the date of any such Change of Control transaction;
               (v) Medical Coverage. for thirty (30) months after the
Executive’s Termination Date, or such longer period as may be provided by the
terms of the appropriate medical or health plan, program, practice or policy,
the Company shall continue benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the medical or health plans, programs, practices and policies if
the Executive’s employment had not been terminated or, if more favorable to the
Executive, and to the extent the Executive otherwise is or becomes eligible
therefore, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies and their families;
provided, however, that the Executive remits monthly premiums for the full cost
of any medical and health benefits; and provided further that if the Executive
becomes reemployed with another employer and is eligible to receive medical or
other health benefits under another employer provided plan, the medical and
other health benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility. For purposes
of determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until the
thirty (30) month anniversary of the Termination Date and to have retired on
such thirty (30) month anniversary;

10



--------------------------------------------------------------------------------



 



               (vi) Medical Payments. the Company shall make a cash payment each
month during the thirty (30) month period commencing after the Executive’s
Termination Date, equal to the full monthly premium for the medical and health
benefits described in Section 4.3.2(v) above minus the active employee cost of
such coverage, such amount to be grossed-up for any applicable income taxes;
               (vii) Outplacement Services. the Company shall, at its sole
expense as incurred, in an amount not to exceed $8,000.00 in the aggregate
(which amount includes any applicable gross-up for any taxes, other than Excise
Taxes as defined in Section 4.3.6 below, due for such payment), provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in the Executive’s sole discretion; and
               (viii) Other Benefits. to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and the Affiliated Companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
          4.3.3 Obligations of the Company upon Executive’s Death. If the
Executive’s employment is terminated by reason of the Executive’s death during
the Change of Control Period, the Company shall provide the Executive’s estate
or beneficiaries with the Accrued Obligations and the timely payment or delivery
of the Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the
Termination Date. With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Subsection 4.3.3 shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and the Affiliated Companies to the estates and beneficiaries of peer
executives of the Company and the Affiliated Companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Start Date or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Company and the Affiliated Companies and their beneficiaries.
          4.3.4 Obligations of the Company upon Executive’s Disability. If the
Executive’s employment is terminated by reason of the Executive’s Disability
during the Change of Control Period, the Company shall provide the Executive
with the Accrued Obligations and the timely payment or delivery of the Other
Benefits, and shall have no other severance obligations under this Agreement.
The Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Termination Date. With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Subsection 4.3.4 shall
include, and the Executive shall be entitled after the Disability Start Date to
receive, disability and other benefits at least equal to the most favorable of
those generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Start Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.

11



--------------------------------------------------------------------------------



 



          4.3.5 Obligations of the Company upon Executive’s Voluntary
Termination Without Good Reason or the Company’s Involuntary Termination of
Executive With Cause During Change of Control Period. If the Executive’s
employment is terminated for Cause during the Change of Control Period, the
Company shall provide to the Executive (i) the Executive’s Annual Base Salary
through the Termination Date, (ii) the amount of any compensation previously
deferred by the Executive, and (iii) the timely payment or delivery of the Other
Benefits, in each case to the extent theretofore unpaid, and shall have no other
severance obligations under this Agreement. Such Annual Base Salary and
compensation previously deferred shall be shall be paid to the Executive in a
lump sum in cash within 30 days of the Termination Date. If the Executive
voluntarily terminates employment during the Change of Control Period, excluding
a termination for Good Reason, the Company shall provide to the Executive the
Accrued Obligations and the timely payment or delivery of Other Benefits, and
shall have no other severance obligations under this Agreement. In such case,
all Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Termination Date.
          4.3.6 Certain Additional Payments by the Company.
               (i) Definitions. The following terms shall have the following
meanings for purposes of this Subsection 4.3.6.
                    (A) Excise Tax. “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), together with any interest or penalties imposed with respect to such
excise tax.
                    (B) Net After-Tax Amount. The “Net After-Tax Amount” of a
Payment shall mean the Value of a Payment net of all taxes imposed on the
Executive with respect thereto under Sections 1 and 4999 of the Code and
applicable state and local law, determined by applying the highest marginal
rates that are expected to apply to the Executive’s taxable income for the
taxable year in which the Payment is made.
                    (C) Parachute Value. “Parachute Value” of a Payment shall
mean the present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.
                    (D) Payment. A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise.
                    (E) Safe Harbor Amount. The “Safe Harbor Amount” means the
maximum Parachute Value of all Payments that the Executive can receive without
any Payments being subject to the Excise Tax.
                    (F) Value. “Value” of a Payment shall mean the economic
present value of a Payment as of the date of the change of control for purposes
of Section 280G of the Code, as determined by the Accounting Firm (as defined
below) using the discount rate required by Section 280G(d)(4) of the Code.
               (ii) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any Payment would be
subject to the Excise Tax,

12



--------------------------------------------------------------------------------



 



then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Any Gross-Up Payment will be made as soon as
reasonably practicable but in no event later than December 31 of the year
following the year in which the Excise Tax is incurred.
               (iii) Determination of the Gross-Up Payment. Subject to the
provisions of paragraph (iv) immediately below, all determinations required to
be made under this Subsection 4.3.6, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive may appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Subsection 4.3.6, shall be paid by the Company to
the Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to paragraph (iv) below and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
               (iv) Notification. The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than ten business days after
the Executive is informed in writing of such claim. The Executive shall apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:
                    (A) give the Company any information reasonably requested by
the Company relating to such claim;
                    (B) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;
                    (C) cooperate with the Company in good faith in order
effectively to contest such claim; and

13



--------------------------------------------------------------------------------



 



                    (D) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this paragraph (iv),
the Company shall control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income in connection with such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
               (v) Entitlement to Refund. If, after the receipt by the Executive
of an amount advanced by the Company pursuant to paragraph (iv) above, the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
paragraph (iv)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Executive of an amount advanced by the Company pursuant
to paragraph (iv), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
               (vi) Consent to Withholding. Notwithstanding any other provision
of this Subsection 4.3.6, the Company may, in its sole discretion, withhold and
pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of the Executive, all or any portion of the Gross-Up
Payment, and the Executive hereby consents to such withholding.
          4.3.7 Immediate Payment of Annual Bonus. As soon as technically
possible following the Start Date, the Executive shall receive an immediate
payment in cash of the Annual Bonus under the Foster Wheeler Annual Executive
Short-Term Incentive Plan, or any successor plan, for the year in which the
Change of Control takes place equal to the Annual Bonus the Executive received
(if any) for the calendar year immediately preceding the year in which the
Change of Control took place. If it is determined, after the end of the year in
which the Change of Control took place, that the amount of the Annual Bonus that
is actually due to the Executive for such year under the Foster Wheeler Annual
Executive Short-Term Incentive Plan, or any successor plan, exceeds the amount
paid pursuant to the

14



--------------------------------------------------------------------------------



 



preceding sentence, the excess shall be paid to the Executive no later than the
fifteenth day of the third month of the fiscal year next following the fiscal
year for which this Annual Bonus is paid under this Section 4.3.7. It is
expressly agreed that the overall Annual Bonus paid for the year in which the
Change of Control takes place in no event shall be lower than the Recent Annual
Bonus.
     4.4 No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.

5.   Protection of Confidential Information; Non-Competition and
Non-Solicitation.

     5.1 Confidential Information. The Executive acknowledges that the
Executive’s services will be unique, that they will involve the development of
Company-subsidized relationships with key customers, suppliers, and service
providers as well as with key Company employees and that the Executive’s work
for the Company will give the Executive access to highly confidential
information not available to the public or competitors, including trade secrets
and confidential marketing, sales, product development and other data and
information which it would be impracticable for the Company to effectively
protect and preserve in the absence of this Section 5 and the disclosure or
misappropriation of which could materially adversely affect the Company.
Accordingly, the Executive agrees:
          5.1.1 except in the course of performing the Executive’s duties
provided for in Section 1.1, not at any time, whether before, during or after
the Executive’s employment with the Company, to divulge to any other entity or
person any confidential information acquired by the Executive concerning the
Company’s or its subsidiaries’ or affiliates’ financial affairs or business
processes or methods or their research, development or marketing programs or
plans, or any other of its or their trade secrets. The foregoing prohibitions
shall include, without limitation, directly or indirectly publishing (or
causing, participating in, assisting or providing any statement, opinion or
information in connection with the publication of) any diary, memoir, letter,
story, photograph, interview, article, essay, account or description (whether
fictionalized or not) concerning any of the foregoing, publication being deemed
to include any presentation or reproduction of any written, verbal or visual
material in any communication medium, including any book, magazine, newspaper,
theatrical production or movie, or television or radio programming or
commercial. In the event that the Executive is requested or required to make
disclosure of information subject to this Section 5.1.1 under any court order,
subpoena or other judicial process, then, except as prohibited by law, the
Executive will promptly notify the Company, take all reasonable steps requested
by the Company to defend against the compulsory disclosure and permit the
Company to control with counsel of its choice any proceeding relating to the
compulsory disclosure. The Executive acknowledges that all information, the
disclosure of which is prohibited by this section, is of a confidential and
proprietary character and of great value to the Company and its subsidiaries and
affiliates;
          5.1.2 to deliver promptly to the Company on termination of the
Executive’s employment with the Company, or at any time that the Company may so
request, all confidential memoranda, notes, records, reports, manuals, drawings,
software, electronic/digital media records, blueprints and other documents (and
all copies thereof) relating to the Company’s (and its subsidiaries’ and
affiliates’) business and all property associated therewith, which the Executive
may then possess or have under the Executive’s control.
     5.2 Company Protections. In consideration of the Company’s entering into
this Agreement, the Executive agrees that at all times during the Term and
thereafter for thirty (30) months, in the event the Executive’s employment is
terminated pursuant to Section 4.3.2 hereof, or for eighteen (18) months,

15



--------------------------------------------------------------------------------



 



in the event the Executive’s employment is terminated for any other reason
hereunder, the Executive shall not, directly or indirectly, for Executive or on
behalf of or in conjunction with, any other person, company, partnership,
corporation, business, group, or other entity (each, a “Person”):
          5.2.1 Non-Competition: engage in any activity for or on behalf of a
Competitor, as director, employee, shareholder (excluding any such shareholding
by the Executive of no more than 5% of the shares of a publicly-traded company),
consultant or otherwise, which is the same as or similar to activity in which
Executive engaged at any time during the last two (2) years of employment by the
Company or an affiliate of the Company; or
          5.2.2 Non-Solicitation.
               (i) Of Employees: call upon any Person who is, at such
Termination Date, engaged in activity on behalf of the Company or any subsidiary
or affiliate of the Company for the purpose or with the intent of enticing such
Person to cease such activity on behalf of the Company or such subsidiary or
affiliate; or
               (ii) Of Customers: solicit, induce, or attempt to induce any
customer of the Company or any subsidiary or affiliate of the Company to cease
doing business in whole or in part with or through the Company or a subsidiary
or affiliate, or to do business with any Competitor.
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Company and/or
any subsidiary or affiliate of the Company. For purposes of this Agreement, “a
material line of business conducted by the Company and/or any subsidiary or
affiliate of the Company” means an activity of the Company and/or any subsidiary
or affiliate of the Company generating gross revenues to the Company and/or any
subsidiary or affiliate of the Company of more than twenty-five million dollars
($25,000,000) in the immediately preceding fiscal year of the Company.
     5.3 Remedies and Injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Section 5.1 or 5.2 hereof, the
Company shall have the right and remedy to have the provisions of this Agreement
specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Company in addition to money damage and that money
damages alone will not provide a complete or adequate remedy to the Company, it
being further agreed that such right and remedy shall be in addition to, and not
in lieu of, any other rights and remedies available to the Company under law or
in equity.
     5.4 Severability. If any of the covenants contained in Sections 5.1, 5.2 or
5.3, or any part thereof, hereafter are construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.
     5.5 Extension of Term of Covenants Following Violation. The period during
which the prohibitions of Section 5.2 are in effect shall be extended by any
period or periods during which the Executive is in violation of Section 5.2.
     5.6 Blue Penciling by Court. If any of the covenants contained in
Sections 5.1 or 5.2, or any part thereof, are held to be unenforceable, the
parties agree that the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.

16



--------------------------------------------------------------------------------



 



     5.7 Blue Penciling by One Court Not to Affect Covenants in Another State.
The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any state
within the geographical scope of such covenants. In the event that the courts of
any one or more of such states shall hold such covenants wholly unenforceable by
reason of the breadth of such covenants or otherwise, it is the intention of the
parties’ hereto that such determination not bar or in any way affect the
Company’s right to the relief provided above in the courts of any other states
within the geographical scope of such covenants as to breaches of such covenants
in such other respective jurisdictions, the above covenants as they relate to
each state being for this purpose severable into diverse and independent
covenants.

6.   Intellectual Property.

     6.1 Company’s Rights. Notwithstanding and without limiting the provisions
of Section 5, the Company shall be the sole owner of all the products and
proceeds of the Executive’s services hereunder, including, but not limited to,
all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with or during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive’s right to receive payments hereunder), the Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

7.   Indemnification.

     7.1 General Rule. In addition to any rights to indemnification to which the
Executive is entitled under the Company’s charter and by-laws, to the extent
permitted by applicable law, the Company will indemnify, from the assets of the
Company supplemented by insurance in an amount determined by the Company, the
Executive at all times, during and after the Term, and, to the maximum extent
permitted by applicable law, shall pay the Executive’s expenses (including
reasonable attorneys’ fees and expenses, which shall be paid in advance by the
Company as incurred, subject to recoupment in accordance with applicable law) in
connection with any threatened or actual action, suit or proceeding to which the
Executive may be made a party, brought by any shareholder of the Company
directly or derivatively or by any third party by reason of any act or omission
or alleged act or omission in relation to any affairs of the Company or any
subsidiary or affiliate of the Company of the Executive as an officer, director
or employee of the Company or of any subsidiary or affiliate of the Company. The
Company shall use its best efforts to maintain during the Term and thereafter
insurance coverage sufficient in the determination of the Company to satisfy any
indemnification obligation of the Company arising under this Section 7.

8.   Notices.

     8.1 To the Company. All notices, requests, consents and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, one day
after sent by overnight courier or three days after mailed first class, postage
prepaid, by registered or certified mail, as follows (or to such other address
as either party shall designate by notice in writing to the other in accordance
herewith):
If to the Company, to:

17



--------------------------------------------------------------------------------



 



Foster Wheeler USA Corporation
585 North Dairy Ashford
Houston, TX 77079
Attention: General Counsel
with a copy to:
Foster Wheeler AG
c/o Foster Wheeler Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: General Counsel
          If to the Executive, to the Executive’s principal residence as
reflected in the records of the Company.

9.   General.

     9.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey applicable to
agreements made between residents thereof and to be performed entirely in New
Jersey.
     9.2 Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
     9.3 Entire Agreement / Non-Exclusivity. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof. No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.
          Other than as expressly set forth in this Agreement, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or the Affiliated Companies and for which the Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies. For avoidance of doubt, it is agreed and understood that this
Agreement shall not supersede or otherwise adversely affect any stock option,
restricted stock or other form of equity grant or award provided to Executive
prior to the Effective Date, or any indemnification agreement heretofore entered
into between the Company and the Executive. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
the Affiliated Companies at or subsequent to the Termination Date shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement. Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to this
Agreement in connection with the termination of the Executive’s employment, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless specifically provided therein in a specific reference to this Agreement.

18



--------------------------------------------------------------------------------



 



     9.4 Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. The Company agrees to pay as incurred (within ten days following the
Company’s receipt of an invoice from the Executive, which invoice the Executive
must submit to the Company not later than March 1 of the year following the year
in which the expenses were incurred), to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.
     9.5 Assignability.
          9.5.1 Nonassignability by Executive. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, nor may the Executive pledge, encumber or anticipate any payments or
benefits due hereunder, by operation of law or otherwise.
          9.5.2 Assignability by Company. In addition to the rights provided
under Section 1.5 above, the Company may assign its rights, together with its
obligations, hereunder:
               (i) to any affiliate; or
               (ii) to a third party in connection with any sale, transfer or
other disposition of all or substantially all of any business to which the
Executive’s services are then principally devoted;
provided, however, that no assignment pursuant to this paragraph 9.5.2 shall
relieve the Company from its obligations hereunder to the extent the same are
not timely discharged by such assignee.
          9.5.3 Assumption of Agreement by Successors. The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
     9.6 Survival. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Term to the
extent necessary to the intended preservation of such rights and obligations.
     9.7 Amendment. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

19



--------------------------------------------------------------------------------



 



     9.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall he deemed to be an original but all of which
together will constitute one and the same instrument.
     9.9 Acknowledgement of Ability to Have Counsel Review. The parties
acknowledge that this Agreement is the result of arm’s-length negotiations
between sophisticated parties each afforded the opportunity to utilize
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

10.   Dispute Resolution.

     10.1 Arbitration. Subject to the rights of the Company pursuant to
Section 5.3 above, any controversy, claim or dispute arising out of or relating
to this Agreement, the breach thereof, or the Executive’s employment by the
Company shall be settled by arbitration with three arbitrators. The arbitration
will be administered by the American Arbitration Association in accordance with
its National Rules for Resolution of Employment Disputes. The arbitration
proceeding shall be confidential, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Any such arbitration
shall take place in the Clinton, New Jersey area, or in any other mutually
agreeable location. In the event any judicial action is necessary to enforce the
arbitration provisions of this Agreement, sole jurisdiction shall be in the
federal and state courts, as applicable, located in New Jersey. Any request for
interim injunctive relief or other provisional remedies or opposition thereto
shall not be deemed to be a waiver or the right or obligation to arbitrate
hereunder. The arbitrator shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party. To the extent a
party prevails in any dispute arising out of this Agreement or any of its terms
and provisions, all reasonable costs, fees and expenses relating to such
dispute, including the parties’ reasonable legal fees, shall be borne by the
party not prevailing in the resolution of such dispute, but only to the extent
that the arbitrator or court, as the case may be, deems reasonable and
appropriate given the merits of the claims and defenses asserted.

11.   Free to Contract.

     11.1 Executive Representations and Warranty. The Executive represents and
warrants to the Company that Executive is able freely to accept engagement and
employment by the Company as described in this Agreement and that there are no
existing agreements, arrangements or understandings, written or oral, that would
prevent Executive from entering into this Agreement, would prevent Executive or
restrict Executive in any way from rendering services to the Company as provided
herein during the Term or would be breached by the future performance by the
Executive of Executive’s duties hereunder. The Executive also represents and
warrants that no fee, charge or expense of any sort is due from the Company to
any third person engaged by the Executive in connection with Executive’s
employment by the Company hereunder, except as disclosed in this Agreement.

12.   Subsidiaries and Affiliates.

     12.1 Definitions. As used herein, the term “subsidiary” shall mean any
corporation or other business entity controlled directly or indirectly by the
Company or other business entity in question, and the term “affiliate” shall
mean and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the Company or other
business entity in question.

20



--------------------------------------------------------------------------------



 



13.   Code Section 409A Legal Requirement.

     13.1 Six Month Delay in Payment. Notwithstanding anything to the contrary
in this Agreement, if the Executive constitutes a “specified employee” as
defined and applied in Section 409A of the Code as of the Executive’s
Termination Date, to the extent any payment under this Agreement constitutes
deferred compensation (after taking into account any applicable exemptions from
Section 409A of the Code), and to the extent required by Section 409A of the
Code, no payments due under this Agreement may be made until the earlier of:
(i) the first day following the sixth month anniversary of Executive’s
Termination Date, or (ii) the Executive’s date of death; provided, however, that
any payments delayed during this six-month period shall be paid in the aggregate
in a lump sum as soon as administratively practicable following the sixth month
anniversary of the Executive’s Termination Date. For purposes of Section 409A of
the Code, each “payment” (as defined by Section 409A of the Code) made under
this Agreement shall be considered a “separate payment.” In addition, for
purposes of Section 409A of the Code, the cash payments to facilitate
post-termination medical and health coverage described in Sections 4.2.2 and
4.3.2 shall be deemed exempt from Section 409A of the Code to the full extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1((b)(4) and (with respect to amounts paid no later than the second
calendar year following the calendar year containing the Executive’s Termination
Date) the “two-years/two-times” separation pay exemption of Treasury Regulation
§ 1.409A-1(b)(9)(iii), which are hereby incorporated by reference.

14.   Guaranty.

     14.1 The Guarantor hereby unconditionally guarantees payment in full of all
obligations of the Company under this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            FOSTER WHEELER USA CORPORATION
      By:   /s/ Peter J. Ganz         Name:   Peter J. Ganz        Title:  
Executive Vice President        /s/ William Troy Roder         W. Troy Roder   
   

21